

Exhibit 10.11




EXTENSION AND/OR MODIFICATION AGREEMENT
COMMERCIAL INDEBTEDNESS


Date:  January 17, 2008


Account No.  1010193724


Borrower:               South Padre Island Development, LLC and South Padre
Island
Development, L.P. (whether one or more)


Interest Paid:  $_______________________
Outstanding Principal Balance of $4,536,848.94**
is payable on demand, if no demand, then due:
17 payments of interest only beginning February 24, 2008 and continuing at
monthly intervals thereafter and a final payment of the unpaid principal balance
plus accrued interest due and payable on July 24, 2009.


** LOC  l/a/o $8,000,000.00
(Consolidation of two master notes l/a/o $5MM & $3MM)


together with any and all accrued and unpaid interest and/or late charges.


The starting rate of interest will be (NYP+1.00%) 8.25% per annum beginning on
January 24, 2008.


Final Maturity Date:  July 24, 2009


Borrower promises to pay to the order of International Bank of Commerce the
Outstanding Principal Balance on the Note according to the terms hereof together
with interest as it accrues on the outstanding unpaid principal balance until
paid.  In no event shall the rate of interest to be paid on the unpaid principal
balance be less than six percent (6.0%) per annum, nor more than the maximum
legal rate allowed by applicable law.


To the extent allowed by law, as the late payment charge under the Note to this
Agreement, Lender may in its sole discretion (i) increase the interest on the
principal portion of any payment amount that is not received by the payment due
date until paid to the maximum rate allowed by law, computed on a full calendar
year basis from the payment due date until paid, or (ii) should any payment be
more than ten (10) days late, Borrower shall pay a one-time “Late charge” per
late payment equal to five percent (5%) of the amount of the past due principal
and interest of such payment, with a minimum of $10.00 and a maximum of
$1,500.00 per late payment
 
The “late charge” may be accrued without notice and shall be immediately due and
payable.


Each payment shall be applied as of its scheduled due date and in the order of
application as the Lender in its sole discretion may from time to time elect.


The failure of Borrower to pay any of the payment(s) of principal or any
interest thereon or accrued late charges, when the same is due and payable shall
permit Lender, at its option, to accelerate the maturity, without notice to
Borrower, of all, or any portion, of the outstanding unpaid principal balance
and all accrued and unpaid interest, and all accrued and unpaid late charge
under the Note/this Agreement, whereupon the same shall be due and payable
immediately.


Any outstanding and unpaid principal, accrued and unpaid interest and all fees,
late charges and/or other charges incurred in this transaction by, or for the
benefit of, Borrower, if any, which remain due and owing on the Final Maturity
Date are due and payable on such date.


Borrower renews and extends the Note, and any and all Security Agreements,
security interests, Deeds of Trust, and/or other liens created by Borrower in
favor of International Bank of Commerce.  Except as provided herein, all other
terms and conditons of the Note, and all Security Agreements, security
interests, Deeds of Trust, and/or other liens created by Deeds of Trusts and/or
other Loan Documents, if any, continue as written, and remain in full force and
effect.

 
 
1
 
 



TO THE EXTENT ALLOWED BY LAW, ALL MATURED UNPAID AMOUNTS WILL BEAR INTEREST AT
THE MAXIMUM LEGAL INTEREST RATE ALLOWED BY APPLICABLE LAW.  If applicable law
does not set a maximum rate of interest for matured unpaid amounts, the Borrower
agrees that the maximum rate for such amounts shall be eighteeen percent (18%)
per annum.


NO ORAL AGREEMENTS


THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.



Borrower:


South Padre Island Development, LLC and
South Padre Island Development, L.P.




By:  SPID, Inc., General Partner




/s/ MARK A.
KERNEY                                                                                     
By:           Mark A. Kerney, Mangaer and Vice President


Address:                P.O. Box 1880
Upper Marlboro, MD  20773




“Lender” International Bank of Commerce


By:           /s/ Wallace Lee
Reed                                                                           
Name:      Wallace Lee Reed
Title:         Executive Vice President
 
 
 
2

